PER CURIAM.
Zahid Choudhry and his wife, Zakia Choudhry, appeal two final orders, one granting summary judgment for the defendant, U-Haul Company of Florida, and the other granting summary judgment for the defendants, Latasha Martin and Cedric Maultsby. We reject the defendants’ argument that the injury in this case was too remote to support an action based on a claim of negligence. Because the issue of forseeability, as it relates to causation, involved a factual question for the jury, the defendants were not entitled to judgments as a matter of law.
Reversed.
BENTON, VAN NORTWICK and PADOVANO, JJ., concur.